Title: To Benjamin Franklin from Barnabas Deane, 10 February 1778
From: Deane, Barnabas
To: Franklin, Benjamin


Silas Deane had been trying to get his son Jesse to France since at least the summer of 1777, and became more insistent to his brother Barnabas after learning in October of his wife’s death. Barnabas eventually arranged for Jesse to sail from Boston; the two went there together, apparently, and Barnabas discovered that John Adams and his son were on the same ship. He gave his nephew a letter to Adams, whom he urged to care for him as for his own son. “It is needless to mention his Youth and Helplessness, also how much he will be exposed to bad Company and to contract bad Habits, without some friendly Monitor to caution and keep him from associating with the common Hands on board.” Adams was glad to oblige; “this benevolent office is peculiarly agreable to my Temper.” The party reached Bordeaux on April 1 and Passy on the 9th. For Silas Deane this was ten days too late: on March 31 he had left for Toulon and home. As far as we can tell he did not know that his son was about to arrive, and neither did Franklin. The Doctor accepted his new charge with equanimity; he entered Jesse, as John Adams did Johnny, in Benny Bache’s school at Passy, and treated the young man like another grandson.
 
Sir
Boston Feby. 10th. 1778
I have taken the Liberty to Recommend to your Protection the Bearer, (who is the Only Child of my Brother Silas Deane Esqr.,) which if his Father Should be Absent from Paris he will Stand in great Need off. The Design of his going to France is for his Education. If his father Should be Absent, I must beg Your Care and Attention toward him And that he might be placed in a Good School untill his father Can give Directions Respecting him. I have the Honor to be Very Respectfully Your most Humble Servant
Bars. Deane
Honble: Benja: Franklin Esqr:
 
Addressed: The Honble: / Benja: Franklin Esqr. / In / Paris
Notation: Barnabus Deane 10 Feb. 78.
